 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDSharronMotor Lines,Inc. and William E. Beard.Case 10-CA-10506October 10, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 17, 1974, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Sharron Motor Lines, Inc., Birmingham,Alabama, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDryWall Products,Inc. 91NLRB544 (1950),enfd 188 F 2d 362(C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: This proceed-ing, with all the parties represented, was heard on April 4and 5, 1974, in Birmingham, Alabama, on the complaint ofthe General Counsel issued on February 8, 1974,' and theanswer of Sharron Motor Lines, Inc, herein called the Re-spondent or the Company. In issue are the questionsiThe complaint is based on a charge filed by William E Beard on De-cember 11, 1973, a copy of which was duly served on the Respondent byregistered mail on the same daywhether the Respondent, in violation of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended,2 dis-criminatorily discharged employeeWilliam E. Beard be-cause of his protected union and other concerted activities;and whether it violated Section 8(a)(1) of the Act by inter-rogating Beard concerning the union activities and sympa-thies of another employee. At the close of the hearing, thepartieswaived oral argument but thereafter submittedbriefs in support of their respective positionsUpon the entire record,3 and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Alabama corporation with an officeand freight terminal in Birmingham, Alabama, is engagedin the interstate transportation of freight by motor carrier.It annually furnishes motor freight services valued in ex-cess of $50,000 directly to customers located outside Ala-bama.The Respondent admits, and I find, that it is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDIt is conceded that Teamsters Local Union 612, affiliat-ed with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Introduction, Questions PresentedThe Respondent operates six terminals in Alabama andMississippi, of which only the Birmingham terminal is in-volved. In the course of its organizational campaign, theUnion on June 28, 1973,° filed with the Board a petition foran election to represent the Respondent's Birmingham city2 Sec 8(a)(1) of the Act makes it an unfair labor practice for an employer..to interfere with restrain, or coerce employees in the exercise of the rightsguaranteed in section 7 " Insofar as pertinent, Sec 7 provides that"[e]mployees shall have the right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionSec 8(a)(3), with certain qualifications not material herein, prohibits anemployer "by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discourage member-shp in any labor organization-In his brief, the General Counsel moved to correct the transcript oftestimony by changing the word "lesson" on p 13, 13, to "election " Noobjection to the proposed correction has been received For this reason andthe fact that the word "election" is indicated by the sense of Beard's testi-mony and conforms with his subsequent testimony given under cross-exam-ination (p 25, II 13-15), the motion is granted and the transcript is accord-mply correctedAll dates refer to 1973 unless otherwise indicated214 NLRB No. I SHARRON MOTOR LINESdrivers and dockworkers, numbering some 16 employees(Case 10-RC-9681). On July 23, the parties agreed to aStipulation for Certification Upon Consent Election, whichtheRegional Director approved The scheduled electionwas held on August 2, resulting in the Union's defeat by avote of approximately 12 to 2 On August 10, these resultswere formally certified. There is no evidence that theUnion remained on the scene following its election defeat.About 4 months later, the Respondent had a reductionin force due to a seasonal slack in business. Together withtwo other employees, William Eugene Beard, referred to inthe record as Gene Beard, was terminated on December 5under the circumstances related below Beard, who hadbeen in the Company's employ since January 4 as a citydriver, had actively solicited union authorization cardsduring the organizational drive and participated in theelectionas the Union's observer It is the GeneralCounsel's position that the Respondent utilized the reduc-tion in force as the occasion to get rid of a union supporter.In any event, the General Counsel argues that, if not forthat reason, Beard's discharge was motivated by his otherprotected concerted activity. The Respondent, on the otherhand, insists that Beard's termination was prompted solelyby legitimate business considerations.Also to be de-termined is the lawfulness of the Respondent's admittedinterrogation of Beard concerning the union activities ofMike Sharron, the nephew of the Respondent's president.We turn to the evidence.B. The Evidence1.The reduction in force; the asserteddecision to terminate BeardThere is no question that in the middle of November, asin prior years, the Respondent was experiencing a seasonalslack in business,5 requiring a cutback in the number ofdrivers and dockworkers in its employ. According to itspresident,D. J. Sharron, when this became apparent heassembled the employees 6 on the dock and informed themthat the Company was overstaffed. He further testified thattomeet this problem he told the employees that they hadthe option of taking turns to be off until business improvedand thus avoid the termination of any employee ' or elsethat he would be obliged to discharge some of them. Notreceiving any response to his proposition, Sharron testifiedthat he inquired whether any employee preferred resign-ing 8 to being discharged. Evidently, no one accepted thisalternative either.5The Respondent's president, D J Sharron, credibly testified withoutcontradiction, that the slowest period for truck lines is from November 15 tothe first part of the following March6Beard testified that he probably was on assignment at that time and thattherefore he did not attend that meeting7 Sharron testified that it was his policy to terminate excess employeesrather than to lay them off temporarily because of the uncertainty of know-ing when they would be needed again However, despite termination hetestified, he customarily recalls such employees for temporary part-timework, if they are available8 Sharron testified that he usually gives an employee the choice of resigna-tion instead of discharge so as not to prejudice future employment, eventhough no stigma attachesto a layoff foreconomic reasons9Sharron testified that after this meeting he decided toterminate three or four employees but to leave it entirely totheir supervisor, Dock Foreman Jack B. Robbins, to makethe selection on the basis of the quality of their work per-formanceHe further testified that on November 26 hedirected Robbins to submit to him a list of three or fouremployees to be the first ones to be terminated on the basisof job performance, without regard to seniority, in accor-dance with a memo 9 he thereupon handed to RobbinsSharron unequivocally denied discussing any individualemployee with Robbins, although he (Sharron) was person-ally familiar with the work habits of the employees, includ-ing Beard whom he had known for 18 or 20 years, andalthoughRobbins at this time had been in theRespondent's employ for approximately 7 weeks only.According to the testimony of Sharron and Robbins, thelatter, in compliance with Sharron's instructions, there-upon prepared a list of 16 employees divided into threegroups with the employees in group I being the poorestworkers and the first ones recommended for termination.In that group were listed in that order employees Beard,Dickeson,Walker (also known as Kocomo), and Tyes.Sharron testified that, while he did not dictate the selectionof these employees, he was in agreement with Robbins'designation.However, Sharron decided to terminateBeard, Dickeson, and Walker, but not Tyes, because thethree employees were on the first shift on which most ofthe employees were employed while Tyes worked on anearly shift.When questioned why Tyes' Job was not offeredto Beard, an employee with greater seniority, Sharron testi-fied that Beard had once declined an assignment on thatshift.Concerning his selection of Beard for discharge,10 Rob-bins testified that he relied on his personal observation ofBeard's work performance and habits, as-well as informa-tion acquired from other drivers. Robbins, however, deniedthat he had conferred with Company President Sharron orother management officials in making his decision. Partic-ularizing the basis for his decision, Robbins testified thathe had many complaints about Beard's use of profanity oncustomers' premises and in the presence of women. Yet,the only incident mentioned by Robbins had occurred atHarrisWarehouse in July, which was about 3 months be-foreRobbins was employed by the Respondent. Beardreadily admitted that Harris' superintendent once told himto control his language because the women in the officecould hear him. Beard testified that he thereupon ex-pressed his regrets to the superintendent, explaining that hedid not realize that he could be heard by the women. Beardfurther testified that he was not reprimanded by the Re-' Thismemo,dated November 26 and signed by Sharron. read, as fol-lowsEffective immediately, please arrange for lay-off of at least threeemployees in your department due to slack of business.In making this decision do not consider seniority or personalities butmerely the quality of work done Carefully evaluate all employees be-fore making your final decision Thanks15Robbins also testified that he selected Dickeson for termination be-cause he was an elderly man who had physical and medical problems. hadfrequent absences, made many mistakes in his work, and was involved inwrecksWalker, according to Robbins, was selected because he had a drink-ing problem and lost much time from work on account of it 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent for this conduct and that, in fact, he returned totheHarrisWarehouse several times after this episode toreceive shipments. It also appears that the use of profanityby drivers is not uncommon at this warehouse, as well as atother customer locations and terminals.Another reason Robbins claimed for recommendingBeard for termination was that he made mistakes. To sup-port this assertion, Robbins testified to an episode in June,about3-1/2monthsbeforeRobbins entered theRespondent's employ, when Beard inadvertently left be-hind 19 cartons of paint on the dock of Indurall Coatings,Inc.,which was part of the freight shipment he was sup-posed to pick up.i' However, the 19 cartons were recoveredthe next day without any loss to the Respondent. Robbinsconceded that mistakes of this nature are not uncommonamong the drivers. Indeed, the Respondent has a depart-ment under George Sexton, the freight claim agent, whichhandles approximately 100 claims a month for overages,shortages, and damages arising out of the Birminghamterminal's activities.Moreover, Robbins admitted that hehad never discussed this Indurall incident with Beard.A third incident to which Robbins testified as contribut-ing to his decision to terminate Beard involved Beard's fail-ure to obtain from Bowman Transportation Company anotation of an exception on a bill of lading sufficient torelieve the Respondent of liability for damaged goods re-ceived by the Respondent on interchange for shipment to aconsignee. This incident occurred during the first week ofRobbins' employment and resulted in an argument be-tween Beard and Sexton as to who was responsible for thewording of the exception noted on the bill which Beardhad obtained from Bowman Transportation.12 Sexton sub-sequently secured a corrected exception and no problem ofthe Respondent's liability for the damaged goods ever de-veloped. It also appears that Beard was not disciplined orotherwise threatened with discharge by management forhis alleged delinquency.As for Beard's other shortcomings which assertedlyprompted Robbins to select him for discharge, Robbinstestified that Beard was unable to get along with his fellowemployees about whom he had nothing good to say. Whenasked under recross-examination to specify the respects inwhich Beard was having trouble with the employees andtheir identity, Robbins testified to uncomplimentary termsin which Beard referred to an employee, Johnnie Stewart,who was subsequently discharged on account of the largenumber of mistakes he regularly made. Robbins also testi-fied that he overheard Beard tell an employee that he wasgoing to whip employee Buddy Langley. Robbins conced-ed that he was not aware of the cause of the friction be-tween those two employees. Robbins also testified thatBeard did not have any use for a third employee, JacobWright. On the other hand, it appears from Beard's testi-mony that Langley was the only employee he disliked.Finally,Robbins testified that he found fault withBeard's standing around and talking while other employees1' In the course of his testimony, Robbins stated that he heard that Beardonce left some cigarettes behind at the Harris Warehouse12 In view of my ultimate determination, the testimonial conflict relatingto this subject need not be resolvedwere preparing shipments of merchandise taken from thepickup trucks. However, Robbins testified, he did not rep-nmand Beard but simply asked him to help, as he haddone with respect to other employees when they failed toparticipate in such work.From a careful evaluation of all the evidence, I find theRespondent's testimony concerning Beard's asserted -in-adequacies grossly exaggerated It is clear that, whateverthey might have been, Beard's shortcomings were not pre-viously regarded by the Respondent to be serious or excep-tional enough to warrant a reprimand or discipline, muchless discharge. As I later find, I similarly doubt that theseshortcomings significantly contributed, if they did at all, tohis selection for termination in the subsequent economicreduction in force.2.Beard's dischargeOn Tuesday morning, November 27, Sharron summonedBeard to his office. According to Beard, the following tran-spired: Sharron opened the conversation by telling Beardthat he could do both of them a favor by resigning Inreply, Beard stated that it was too close to Christmas forhim to quit at this time and requested Sharron to let himwork until after Christmas when they would discuss thematter further. Sharron was amenable to the suggestion.When Sharron commented that Beard could not get alongwith the men, Beard disagreed conceding, however, thatBuddy Langley was the only one whom he disliked. Shar-ron then remarked that he did not want Beard in the termi-nal because he was unhappy working there. Beard deniedthat he was unhappy in his job. This elicited Sharron's ob-servation that the time was approaching for another elec-tion and added that he did not want Beard there. Sharronthen proceeded to explain that 'the Company was over-staffed and had to cut back on the number of employees.Beard concurred that the Company had too many employ-ees.Returning to the subject of the Union, Sharron re-marked that the last time the Union appeared at the termi-nal Beard "had him on the verge of selling the company."Sharron then inquired whether his nephew, Mike Sharron,who worked at this terminal, had helped Beard solicitunion cards. When Beard answered in the negative, Shar-ron stated that he.had heard otherwise Beard thereuponretorted that Sharron had heard wrong but added the com-ment that Mike was in favor of the Union until the Unionsecured cards when Mike backed out without helping atall.Apparently on this note the conversation ended.On Friday, November 30, the end of the workweek,Dickeson and Walker were terminated. The followingWednesday, December 5, Beard's timecard was pulledfrom the rack and he was again summoned to Sharron'soffice.This is Beard's account of this meeting. Declaringthat he had given Beard a chance to remain at the terminal,Sharron accused him of not keeping his mouth shut. Inanswer to Beard's inquiry what he had done, Sharron stat-ed that he told Dickeson to go to the Labor Board to com-plain about his layoff Beard replied that Dickeson askedhim for his opinion and that he told Dickeson "if I was inhis shoes, I would go down to the Labor Board and seewhat they could do about it." Sharron thereupon declared SHARRON MOTOR LINESthat it was Beard's "fault" and he was "fired" and directedhim to pick up his check any time after lunch. Sharron alsotold Beard that he was thus giving him "a chance to go seeSam Webb" (evidently intending a named union official)or the Labor Board. Beard replied that "Sam" could not dohim any good as the Union had lost the election. In thecourse of this conversation, Sharron also remarked that hehad nothing against Beard's work, which was satisfactory.Sharron did not specifically contradict Beard's testimo-ny concerning their first conversation on November 27.Nor did he specifically deny the details of the dischargeconversation on December 5 as related by Beard, althoughhe gave the following version: 13 In the week after the ter-mination of Dickeson and Walker, probably the first weekinDecember, Sharron told Beard that he had to lay offsomebody else and that Beard was the one and offered himthe option to resign.14 On this occasion, Sharron informedBeard that the layoff was necessitated by economic reasonsand that he was one of those designated by Robbins to becut off.15 Beard declined to resign with the result that Shar-ron told him he was discharged and that his final checkwould be ready after lunch.On direct examination, Sharron admitted that he askedBeard questions about his nephew, Mike Sharron, some-time between July and Beard's termination. Under cross-examination, Sharron was equally uncertain about the dateexcept that he thought it was "some time after the election"(which was held on August 2), on which occasion he toldBeard that he had heard that Mike had accompaniedBeard to the employees' homes to get cards signed and thathe (Sharron) wanted Beard to tell him the truth whether ornot Mike did it. After specifically denying that the conver-sation regarding his nephew occurred on December 4 or 5,Sharron was shown an affidavit he had executed for hisattorney in which he stated that the inquiry was made inthe discharge conversation on December 4. Under furtherexamination, Sharron thereupon conceded that it was verypossible and that he was not denying that the questioningof Beard occurred on December 4. He, however, also testi-fied that he had asked Beard the same question about hisnephew before December 4 but that Beard refused to an-swer him at that time. Moreover, Sharron explained at thehearing that it was important for him to have the informa-tion concerning his nephew because "when you are work-ing relatives, you are in an embarrassing position to startwith."Ifind Beard's account of his two conversations withSharron thoroughly reliable and persuasive. His recollec-tion of the details of these conversations impressed me asbeing much better than Sharron's and not imagined. Ac-cordingly, I credit Beard's testimony related above.13Although Sharron was not clear on dates, his testimony apparentlyrelates tohis finaldischarge conversation with Beard14Admittedly, neither Dickeson nor Walker was given the option to re-sign at the time of their termination5 Sharron testified that at first he tried to keepBeard on thejob and tolay off only two employees but later realized he had to make a furtherreduction in force16N L R B vSoloCup Company. 237F 2d 521, 525 (C A 8. 1956)3. Subsequent offer of part-time workIlAfter Christmas, Dock Foreman Robbins telephonedBeard and offered him temporary work for that day.When, in response to Beard's inquiry, Robbins informedhim that it was not an offer of regular employment, Bearddeclined the job for the stated reason that he had alreadycommitted himself to work for Bowman TransportationCompany that morning. However, Beard made it clear toRobbins that he was ready to return to his formerjob withthe Company if offered. Although Sharron testified that hehad instructed Robbins to call Beard whenever extra workwas available, this was the only time Beard heard from theRespondent.Admittedly, Dickeson, one of the other two employeeswho were terminated before Beard, has been working on apart-time basis for the Respondent since the middle of De-cember. On several of these occasions, Dickeson worked afull 40-hour week. Walker, the other terminated employee,alsoworked part-time for the Respondent until he re-signed.Moreover, there is testimony by Robbins that amonth before the hearing in this case he hired two employ-ees who were then serving a 90-day trial period.C. Concluding Findings1.With respect to Beard's dischargeThe question whether an employee was illegally termi-nated because of his protected union or other concertedactivities is not susceptible of easy determination as itlargely involves an inquiry into an employer's state ofmind. In resolving this question, therefore, all the facts andcircumstances surrounding the separation must be careful-ly evaluated with due recognition being accorded to thesettled principle that an employer may terminate an em-ployee for any reason, good, bad, or indifferent, providedthe employee's union or other concerted activities do notenter into the decision. To be sure, it is equally well settledthat the existence of a "justifiable ground for dismissal isno defense if it is a pretext and not the moving cause." 16From a careful review of the evidence, I find that, whilea reduction in force at the Birmingham terminal was neces-sitated by legitimate business considerations, the Respon-dent utilized this occasion to discharge Beard because ofhis protected union and other concerted activities, as theGeneral Counsel contends, and not because of his unsatis-factory work performance and other deficiencies, as theRespondent urges. At the outset, there can be no doubtthat the Respondent was aware of Beard's involvement intheUnion's organizational campaign culminating in theBoard-conducted representation election on August 2,1973.Not only did Beard act as the Union's election ob-server but, as shown, above, Company President Sharronadmittedly questioned him concerning the assistanceSharron's nephew gave Beard in soliciting employees tosign union cards.That Beard's known union and concerted activities en-tered into the Respondent's discharge decision is plainly 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanifested in Sharron's remarks to Beard on November 27and December 5 when Sharron notified him of his termina-tion. In the first conversation, Sharron told Beard that hedid not want him to be around, noting that the time foranother election was approaching 17 and that when theUnion last appeared at the terminal Beard "had him on theverge of selling the company." On the same occasion, Shar-ron questioned Beard whether Sharron's nephew, an em-ployee, had assisted him in soliciting employees to signcards.Moreover, as if to avoid liability for Beard's termi-nation, Sharron at this time also offered Beard the alterna-tive of resigning. This was not an option personally givento employees Dickeson and Walker when they were in-formed of their separation as a result of the reduction inforce.With respect to the December 5 episode, when Shar-ron precipitately discharged Beard in the middle of theworkweek, Sharron bluntly stated that it was for the reasonthat Beard had advised Dickeson to complain to the LaborBoard about his (Dickeson's) termination. It is not withoutsignificance that, in firing Beard, Sharron cynically in-formed Beard that he was also thereby giving him a chanceto confer with a named union official, as well as the LaborBoard.Further supporting an inference of unlawful discrimina-tion underlying Beard's discharge is the unconvincing na-ture of the reason advanced by the Respondent for its se-lection.As indicated above, whatever errors Beard hadmade or shortcomings he possessed, they were not excep-tional or substantially different from those made or pos-sessed by other drivers. Indeed,it isquite clear that theRespondent never considered these deficiencies seriousenough to warrant a reprimand or other discipline, muchless a warning that he risked discharge if his work perfor-mance andhabits did not improve. Moreover, the Induralland Bowman incidents upon which Dock Foreman Rob-bins purportedly relied, in part, in selecting Beard for dis-charge did not even result in any loss sustained by theRespondent. In short, it is a fair assumption that the reasonwhy the Respondent did not discipline or warn Beard be-fore his discharge is that it did not honestly believe thatBeard was the inadequate and unsatisfactory employee hewas depicted to be at the hearing. In fact, betraying thepretextual nature of the Respondent's asserted reason forthe discharge is Sharron's admission to Beard upon his ter-mination that his work perfomance was satisfactory.Another factor which persuades me that Beard's dis-charge was discriminatorily motivated is the studied efforton Sharron's part to avoid even the appearance that hemight have dictated or participated in the selection of thecandidates for termination. It is difficult for me to believethat Sharron, who was familiar with the employees' per-formance,particularly that of Beard whom he had knownfor 18 or 20 years, would not offer his opinion, at least, toRobbins to guide him in his appraisal of the employees tobe designated for discharge. As shown above, Robbins hadbeen in the Respondent's employ less than 2 months at thistime and professedly relied upon the information he se-cured from the drivers in making his selection. Moreover,17 In view of the 1-year rule between elections (Sec 9(c)(3) ). Sharron'sapprehension conceivably might have been prematurewhat is perhaps more incomprehensible is Sharron's al-leged instruction to Robbins to ignore seniority in de-termining the employees to be terminated.Admittedly,Beard had more service with Respondent than a number ofemployeesWhile it is true that an employer,not bound bya collective-bargaining agreement to observe seniority in alayoff,may ignore length of service if he so desires,it,nev-ertheless,is not normal for him to disregard completely thisfactor and the experience and reliability which length ofservice normally connotes.In fact,the importance of se-nioritybecomesmore apparent where,asattheRespondent's terminal,a turnover problem exists. Thus,Sharron testifiedthat "[w]e have more [of a turnover] thanwe want" and attributed this problemto the "type of peo-ple that we have to deal with.They just don'tstay any-where long."Also suggesting that Beard was discharged for impermis-sible reasons is the fact that he was offered temporary part-time employmentby Robbinsafter suchworkwas madeavailable to Dickesonand Walker.From the reasons givenby Robbinsat the hearing for the discharge of the lattertwo employees, their workperformance and habits were byfar less desirable than Beard's.Obviously,itwas not thesequalities which prompted the Respondent to prefer Dicke-son and Walker over Beard for temporary part-time em-ploymentMoreover,no convincing explanation was pre-sented why Beard was not offered temporary employmentsubsequent to the only time Robbins had offered him aday's workand Beard informed him that hehad alreadycommitted himself to work for Bowman Transportationthatmorning. Nor, for that matter,was the Respondent'semployment prior to the hearing of at least two new em-ployees without first recalling Beard explained.All factsbeing considered,itwas undoubtedlytheRespondent'sdispleasurewithBeard's union and other concertedactivi-tieswhich accounts for the treatment accorded to him.The Respondent argues, in effect,that no inference ofdiscriminationcould bedrawn in view of the fact that 4months had elapsed since theUnion'sdefeat before it dis-charged Beard in a reduction in force and in view of theabsence of a past anti-unionhistory.While these consider-ationsmight militate against a finding of discriminationunder other circumstances,they do notpreclude such afinding here in light of the record evidence 18In sum,Ifind that Beard's discharge was on account ofhis union sympathies and activities and that his purportedunsatisfactory work performance and habits were but apretext to hide its true motivation. Such conductclearlyconstitutes discrimination in employment to discourageunion membership and the exercise of employee rights inviolation of Section 8(a)(3) and(1) of theAct Inany event,Ifind that the Respondent's abrupt termination of Beardon December 5 for advising employee Dickeson to go tothe Board to complain about his(Dickeson's)dischargeindependently violated Section 8(a)(1) of the Act. Beard'sconduct,designed as it was to seek vindication of statutoryrights to which he believed Dickeson was entitled, was aform of concertedactivityformutual aid and protection18For the same reason.Iaccord no weight toCompanyPresidentSharron'\ self-serving denial of union animosity or to the fact that he wasonce a union member for 15 or 18 years SHARRON MOTOR LINESwhich the Act safeguards.19 Finally, even were it assumedthat Beard's purported deficiencies to some extent enteredinto the Respondent's decision to terminate him, I find thathis protected union and other concerted activities were asubstantial cause of his discharge and that therefore thesame statutory provisions were violated.202.With respect to interrogationIt is admitted that Company President Sharron ques-tioned Beard whether Sharron's nephew, Mike Sharron,had helped him in soliciting employees to sign union cards.As Mike Sharron was a rank-and-file employee of the Re-spondent and as there is no evidence that he enjoyed aspecial status in his fob which allied his interests with thoseof management, I find that the interrogation amounted toan infringement of employee statutory rights violative ofSection 8(a)(1) of the Act.IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and to take certain affirmative action designed toeffectuate the policies of the Act.Ithas been found that the Respondent unlawfully dis-charged employee Beard because of his protected unionand other concerted activities. To remedy this unfair laborpractice, it is recommended that the Respondent offerBeard immediate and full reinstatement to his former jobor, if that fob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of earn-ings he may have suffered by reason of his unlawful dis-charge by payment to him of a sum of money equal to thatwhich he normally would have earned from the date of hisdischarge to the date of the offer of reinstatement, less hisnet earnings during the said period. Backpay shall be com-puted with interest on a quarterly basis in the manner pre-scribed by the Board in F.W.Woolworth Company,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962). To facilitate the computation, as well asto clarify the named employee's right to reinstatement, theRespondent shall make available to the Board, upon re-quest, payroll and other records necessary and appropriatefor such purposes. The posting of a notice is also recom-mended.In view of the nature of the discharge for engaging inprotected union and other concerted activities which "goesto the very heart of the Act," 21 there exists the danger ofthe commission by the Respondent of other unfair laborpractices proscribed by the Act. Accordingly, I recommendthat the Respondent be ordered to cease and desist from in19ErtelManufacturing Corporation,200 NLRB 525 (1972)20 See,for example, J P Stevens &Co, Inc v N L R B,380 F 2d 292.300 (C A 2, 1967), cert denied 389 U S 1005 (1967),N L R B v JamestownSterling Corp,211 F 2d 725, 726 (C A 2, 1954)21N L R B v Entwistle Manufacturing Company,120 F 2d 531536 (C A4, 1941)13any other manner infringing upon the rights guaranteedemployees in Section 7 of the Act.22Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of William E. Beard to discourage member-ship in, and activities on behalf of, the Union, the Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.4.By discharging Beard for engaging in protected con-certed activities for mutual aid and protection, the Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.5.By interrogating Beard whether employee Mike Shar-ron assisted him in soliciting employees to sign unioncards, the Respondent interfered with, restrained, andcoerced employees in the exercise of their statUory rightswithin the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed-ORDER 23The Respondent, Sharron Motor Lines, Inc., Birming-ham, Alabama, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Teamsters LocalUnion 612, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, or any other labor organization, by dischargingor laying off employees or in any other manner discrimi-nating against them in regard to their hire or tenure ofemployment or any term of condition of employment.(b)Discharging employees or otherwise discipliningthem for engaging in concerted activities for mutual aid orprotection guaranteed them in Section 7 of the Act(c)Coercively interrogating employees concerning theunion activities of their fellow employees.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization,22N L R B v Express Publishing Company.312 U S 426. 433 (1941)231n the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations, be adopted by the Board and become it'.findings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain collectively through representatives of their ownchoosing,to engagein concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Offer William E. Beard immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of his unlawful discharge, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful in analyzing the amount of backpay due andthe right to reinstatement and employment under the termsof this recommended Order.(c)Postat itsterminal in Birmingham, Alabama, theattached notice marked "Appendix." 4 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 10, after being duly signed by the Respondent's au-thonzed representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcing anOrder of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representative theychooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of those activities.WE WILL NOT discharge or lay off any employee orotherwise discriminate against him because of hismembership in, or activities on behalf of, TeamstersLocal Union 612, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, or any other labor organization.WE WILL NOT discharge any employee or otherwisediscipline him for engaging in concerted activities formutual aid or protection guaranteed employees in Sec-tion7 of the Act.WE WILL NOT coercively interrogate our employeesconcerning the union activities of their fellow employ-ees.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form labor organizations,to joinor assistthe above-named Union or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collective bar-gaining or othermutualaid or protection, or to refrainfrom any and all such activities.WE WILL offer William E. Beard immediate and fullreinstatementto his former job or, if that job no lon-ger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges, and make him whole for any loss ofearningssuffered by reason of his unlawful discharge.All of our employees are free to become, remain, or re-frain from becoming or remaining members of any labororganization.SHARRON MOTORLINES, INC.